Citation Nr: 1036656	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1946 to 
February 1948.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied service 
connection for a low back injury (also claimed as a middle back 
condition).

In July 2010, the Veteran testified at a Travel Board hearing 
held before the undersigned acting Veterans Law Judge in Waco, 
Texas.  A transcript of that hearing has been associated with the 
claims file. 

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran alleges he injured his back during a parachute jump 
in 1947 and has continued to experience back pain since that 
injury.  Unfortunately, the Board finds that additional 
development is needed before it can fairly adjudicate this claim.

The claim must be further developed because the file indicates 
that outstanding private medical records may exist which are 
relevant to the claim.  During his July 2010 hearing, the Veteran 
testified that he had received treatment from Dr. R.B. between 
1951 and 1952, treatment from Dr. H. between 1954 and 1955, 
treatment by a private neurologist between 1985 and 1986, and 
chiropractic treatment from Dr. M. for the past 15 to 20 years.  
However, none of these records are contained in the claims file, 
and it does not appear that the RO attempted to obtain them.  The 
RO/AMC should therefore attempt to obtain these records.  See 38 
U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1) (2009); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the duty to assist includes obtaining private and VA medical 
records to which a reference has been made.).

After making all necessary attempts to obtain these records, the 
Veteran should be afforded another VA examination to determine 
whether his current back disability is related to his alleged 
injury in 1947.  As explained below, a VA examination is required 
because medical evidence shows that the Veteran has a current 
back disability, that he performed parachute jumps while on 
active duty, and that a VA examiner indicated that parachute 
jumping is sufficient to cause a vertebral injury of the lumbar 
spine but that he is unable to link the Veteran's current back 
disability to an in-service parachute injury without resorting to 
speculation.

The Veteran's separation document (WD AGO Form 53) lists that he 
was awarded the Parachutist's Badge, thereby confirming that he 
completed parachute jumps while on active duty.  His service 
treatment records however, make no reference to a back injury due 
to these jumps or any other incident in service.  Nevertheless, 
the Veteran is competent to describe this type of in-service 
injury to his back, as well as his symptoms of back pain since 
the alleged injury, even though the Board is responsible for 
assessing the probative value of his statements.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including during service and since, even where not 
corroborated by contemporaneous medical evidence, but also 
indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  

The current evidence of record also shows that a back disability 
was not diagnosed until many years after his separation from 
active duty.  An October 2003 radiology report lists findings of 
degenerative changes, degenerative disc disease, and probable 
severe spinal stenosis of the lumbosacral spine.  Radiographic 
imaging in May 2005 shows findings of L5 spondylosis with grade I 
spondylolisthesis and evidence of mild degenerative changes of 
the sacroiliac joints.  
In light of these findings, the evidence indicates that the 
Veteran may have injured his back in service and that he has a 
current back disability.  Thus, the remaining issue is whether 
there is competent medical evidence of a nexus or relationship 
between his current back disability and service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."). 

The Veteran was afforded a VA compensation examination to address 
the nexus issue.  After reviewing the claims file and examining 
the Veteran's spine, however, the examiner declined to provide 
the requested opinion.  Instead, the examiner noted:

I cannot resolve this issue without resort to 
mere speculation.  There is insufficient 
information to provide an opinion on the 
etiology of the veteran's spinal condition 60 
years after the events that may have caused it.  
While parachute jumping is sufficient to cause 
vertebral injury, particularly to the lumbar 
spine, and is sufficient to explain the 
veteran's current spinal condition, there is 
simply no documentation on which to base a 
medical opinion linking the veteran's current 
condition to his parachute jumping and injury of 
July 8, 1947.

Thus, this medical opinion does not provide a sufficient basis to 
grant the claim.  Based on the forgoing, however, the evidence of 
record is sufficient to trigger VA's duty to assist by obtaining 
a medical opinion as to whether the Veteran's current back 
disability is related to his purported parachute injury.  See 38 
U.S.C.A.            § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
obtain an examination and opinion when necessary to fairly decide 
a claim).




Accordingly, this claim is REMANDED for the following 
development:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  

1.  Contact the Veteran and request that 
he provide the names and addresses of the 
all health care professionals who have 
treated him for back problems since 
service, including treatment records from 
Dr. R.B. between 1951 and 1952, treatment 
records from Dr. H. between 1954 and 1955, 
treatment records from a private 
neurologist between 1985 and 1986, and 
chiropractic treatment records from Dr. M. 
for the past 15 to 20 years, as alleged at 
his July 2010 hearing.  

After obtaining any required releases, 
please associate all identified records 
with the claims file.  If any requested 
records are unavailable or the search for 
any such records otherwise yields negative 
results and further attempts to obtain 
these records would be futile, then this 
should be clearly documented in the claims 
file and the Veteran appropriately 
notified.  See 38 C.F.R. § 3.159(c)(2) 
(2009).

2.  After obtaining any available evidence 
indicate above, schedule the Veteran for a 
VA spine examination with an appropriate 
expert.  The VA examiner should thoroughly 
review the Veteran's claims file as well 
as a copy of this REMAND in conjunction 
with the examination.  The examination 
report should indicate this has been 
accomplished.  The VA examiner should 
address the following:

a)  State whether the Veteran suffers 
from a current disability of the 
middle and low back.

b)  If the Veteran does suffer from 
current disabilities of the mid and 
low back, state whether it is at 
least as likely as not (a 50 percent 
probability or greater) that his 
current back disability dates back to 
or is related to his military 
service.  Specifically, the examiner 
should address the injury the Veteran 
allegedly sustained during a 
parachute jump in 1947.  

c)  In providing this opinion, the 
examiner must comment on the 
Veteran's report of the in-service 
injury rather than relying on the 
fact that there is no documentation 
of this injury in the service 
treatment records to provide a 
negative opinion.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

d)  The examiner should also discuss 
the fact that there is, based on the 
current evidence of record, a lapse 
of many years between the Veteran's 
separation from active duty in 1951 
and when his back disability was 
first diagnosed.  

e)  The examiner should also discuss 
the Veteran's post-service employment 
in the oil industry and any impact 
this occupation had on his current 
back disabilities.


f)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA 
examiner is unable to offer an 
opinion, an explanation should be 
provided.  The report prepared must 
be typed.

3.  Once the above actions have been 
completed, the AMC should readjudicate the 
Veteran's claim.  If the benefit remains 
denied, a Supplemental Statement of the 
Case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).

